DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Examiner would like to remind Applicants of the Communication mailed on 11/19/2019 for notifying the Applicants that a properly executed oath or declaration for certain inventors has not been received.

Claim Objections
Claims 1-6 and 8-20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
providing a first intermodal shipping container that comprises a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first direction and the second [[directions]] direction; 
direction and the second [[directions]] direction of a plane of a workpiece surface; 
providing a second intermodal shipping container that comprises the first length, the first width, and the first height; 
mounting a first washing machine in the second intermodal shipping container; 
mounting a first drying machine in the second intermodal shipping container; 
forming a first side opening on a first side of the first intermodal shipping container, wherein the first side opening extends in the first direction and the third direction, and via the first side opening, the laser device is accessible;
 forming a second side opening on a first side of the second intermodal shipping container, wherein the second side opening extends in the first direction and the third direction, and via the second side opening of the second intermodal shipping container, the washing machine is accessible; and 
positioning the first intermodal shipping container with respect to the second intermodal shipping container such the first side opening of the first intermodal shipping container is across from the second side opening of the second intermodal shipping container, 
wherein machines of the first intermodal shipping container and the second intermodal shipping container are used in [[the]] a manufacture of a laser-finished garment for a user, and before the manufacture, the user can specify a finishing pattern laser-finished garment with the [[specified]] finishing pattern as [[it]] the laser-finished garment would appear after the manufacture.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1 comprising providing a deck, wherein the deck is positioned between the first side of the first intermodal shipping container and the first side of the second intermodal shipping container, wherein the deck is a walkway joining the first side opening of the first intermodal shipping container with the second side opening of the second intermodal shipping container.

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 1 wherein the first side opening of the first intermodal shipping container comprises at least one of a first sliding door or a first sliding glass door and the second side opening of the second intermodal shipping container comprises at least one of a second sliding door or a second sliding glass door.



For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 1 wherein the first side opening of the first intermodal shipping container faces the second side opening of the second intermodal shipping container.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim [[1]] 2 wherein the deck is a raised deck.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 1 comprising mounting a second washing machine in the second intermodal shipping container; and mounting a third washing machine in the second intermodal shipping container, wherein the first washing machine, the second washing machine, and the third washing [[machines]] machine are in a row.






For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim 1 comprising: 
mounting the first washing machine on a raised platform in the second intermodal shipping container; 
mounting a second washing machine on the raised platform in the second intermodal shipping container adjacent to the first washing machine; 
mounting a third washing machine on the raised platform in the second intermodal shipping container adjacent to the second washing machine, wherein the first washing machine, the second washing machine, and the third washing [[machines]] machine are arranged in a row; 
mounting a second drying machine in the second intermodal shipping container, stacked above the first drying machine; 
mounting a third drying machine in the second intermodal shipping container; and 
mounting a fourth drying machine [[mounting]] in the second intermodal shipping container, stacked above the third drying machine.





For claim 9, Examiner believes this claim should be amended in the following manner:
The method of claim 8 wherein the first drying machine and the third [[dryers]] drying machine are in a first row, the second drying machine and the fourth [[dryers]] drying machine are in a second row, and the first row and the second [[rows]] row are different rows.

For claim 10, Examiner believes this claim should be amended in the following manner:
A method comprising: 
providing a first intermodal shipping container that comprises a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first direction and the second [[directions]] direction; 
operating a laser device into the first intermodal shipping container, wherein the laser device is a carbon dioxide laser to emit a laser beam that can be directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second [[directions]] direction of a plane of a workpiece surface; 
based on a laser input file, varying an output characteristic of the laser beam while the laser device is being operated when mounted in the first intermodal shipping container to form a finishing pattern on a garment located on the workpiece surface; and 
before varying the output characteristic of the laser beam, a user can specify the finishing pattern that is based on the laser input file by way of a computing device having a display, and on the display, the user can be shown a preview image of the garment with the [[specified]] finishing pattern as [[it]] the garment would appear after laser finishing of the garment to form the finishing [[patter]] pattern on the garment.

For claim 11, Examiner believes this claim should be amended in the following manner:
The method of claim 10 comprising: 
rotating the first reflective lens element by a first rotary motor; and 
rotating the second reflective lens element by a second rotary motor, wherein [[a]] the laser beam of the laser device is directed at the first reflective lens element, which redirects the laser beam to the second reflective lens element based on [[an]] a first angular orientation of the first rotary motor, which redirects the laser beam to a transmissive lens element based on [[an]] a second angular orientation of the second rotary motor, wherein a first axis about which the first angular orientation rotates is transverse a second axis about which the second angular orientation rotates, and the laser beam passes through the transmissive lens element as the laser beam is output [[of]] from [[the]] a laser head.



For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 10 wherein the varying [[an]] the output characteristic of the laser beam comprises varying an intensity of the laser beam based on the laser input file.

For claim 13, Examiner believes this claim should be amended in the following manner:
The method of claim 10 wherein the varying [[an]] the output characteristic of the laser beam comprises varying a time the laser beam strikes a pixel point of [[a]] the garment based on the laser input file.

For claim 14, Examiner believes this claim should be amended in the following manner:
The method of claim 10 comprising coupling the computing device wirelessly to the laser device.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method of claim 10 wherein device to the plane of the working surface [[is]] travels in the third direction.

For claim 16, Examiner believes this claim should be amended in the following manner:
The method of claim 10 wherein device to the plane of the working surface [[is]] travels in the second direction.

For claim 17, Examiner believes this claim should be amended in the following manner:
The method of claim 10 wherein device to the plane of the working surface [[is]] travels in the first direction.

For claim 18, Examiner believes this claim should be amended in the following manner:
A method comprising: 
providing a first intermodal shipping container that comprises a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first direction and the second [[directions]] direction; 
operating a laser device in the first intermodal shipping container, wherein the laser device comprises a carbon dioxide laser that emits a laser beam directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second [[directions]] direction of a plane of a workpiece surface;
based on a laser input file, varying an output characteristic of the laser beam while the laser device is being operated when mounted in the first intermodal shipping container; 
before operating the laser beam, a user specifies a finishing pattern that is based on the laser input file by way of a computing device having a display, and on the display, the user is shown a preview image of a garment with the [[specified]] finishing pattern as [[it]] the garment would appear after laser finishing of the garment to form the finishing [[patter]] pattern on the garment; 
providing a second intermodal shipping container that comprises the first length, the first width, and the first height; 
operating a first washing machine in the second intermodal shipping container to wash the garment having the finishing pattern formed by the laser beam based on the laser input file; and 
operating a first drying machine in the second intermodal shipping container to dry the garment having the finishing pattern formed by the laser beam based on the laser input file, wherein, after drying, the garment has [[the]] an appearance of the preview image.



For claim 19, Examiner believes this claim should be amended in the following manner:
The method of claim 18 comprising: 
rotating the first reflective lens element by a first rotary motor; and 
rotating the second reflective lens element by a second rotary motor, wherein [[a]] the laser beam of the laser device is directed at the first reflective lens element, which redirects the laser beam to the second reflective lens element based on [[an]] a first angular orientation of the first rotary motor, which redirects the laser beam to a transmissive lens element based on [[an]] a second angular orientation of the second rotary motor, wherein a first axis about which the first angular orientation rotates is transverse a second axis about which the second angular orientation rotates, and the laser beam passes through the transmissive lens element as the laser beam is output [[of]] from [[the]] a laser head.

For claim 20, Examiner believes this claim should be amended in the following manner:
The method of claim 18 comprising operating a water recycling device that cleans wash water received from the first washing machine and transfers the cleaned wash water to the first washing machine for washing another garment.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claim 1, this claim recites the pronoun “it” and it is unclear to which of the various objects established within this claim this is being referred to by the use of the pronoun “it”. Furthermore, this claim establishes a “first” side opening and a “second” side opening. However, this claim goes on to recite the phrase “the side opening extends in the first direction and third direction” and it is unclear to which of the previously established side opening is being referred to within the phrase “the side opening extends in the first direction and third direction”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguities.
Claims 2-9 depend from claim 1 and inherit the deficiencies of claim 1. 
Furthermore, for dependent claim 5, this claim recites the phrase “the deck”. However, parent claim 1 does not provide antecedent basis for “the deck.” Thus, the phrase “the deck” does not have antecedent basis in claim 5. Instead, it is dependent claim 2 which establishes “a deck” and Examiner believes the dependency of claim 5 should be amended to depend from claim 2.

For claim 10, this claim recites the pronoun “it” and it is unclear to which of the various objects established within this claim this is being referred to by the use of the pronoun “it”. Examiner has suggested an amendment in the claim objections discussed above to resolve the ambiguities.
Claims 11-17 depend from claim 10 and inherit the deficiencies of claim 10. 
Furthermore, for dependent claim 11, this claim recites “the first angular orientation” and “the second angular orientation” without providing antecedent basis for either of these terms. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguities.
Furthermore, for dependent claim 17, parent claim10 establishes “a first direction” and claim 17 goes on to establish “a first direction of travel.” Claim 17 goes on to recite “the first direction” and it is unclear and ambiguous to which of the previously established “first direction” or “first direction of travel” is referred to by “the first direction”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguities.

For claim 18, this claim recites the pronoun “it” and it is unclear to which of the various objects established within this claim this is being referred to by the use of the pronoun “it”. Examiner has suggested an amendment in the claim objections discussed above to resolve the ambiguities.
Claims 19-20 depend from claim 18 and inherit the deficiencies of claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfannenstiel et al. (U.S. Patent Application Publication 2018/0084794 A1) generally discloses structural elements for a shipping container (Figs. 1-2; pages 2-3/par. 36-37). Hope (U.S. Patent Application Publication 2009/0305626 A1) similarly discloses structural elements for a shipping container that is configured in accordance with ISO standards (page 2/par. 13 and page 3/par. 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613